Citation Nr: 0101886	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for the postoperative 
residuals of a deviated nasal septum.

3.  Entitlement to an increased disability rating for the 
residuals of postgastric resection, currently rated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
diastasis recti, currently rated as noncompensable.

5.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling . 

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in October 
1998 and October 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  The Board 
notes that the issue of entitlement to service connection for 
bilateral hearing loss will be addressed in the REMAND 
portion of this decision. 

The Board also observes that the veteran and his attorney, in 
variously dated written documents, have raised several new 
claims of entitlement to service connection that the RO has 
not adjudicated.  Therefore, the following issues for service 
connection are hereby referred to the RO for appropriate 
action: hiatal hernia; fibrocytis; radicular syndrome L5-S1; 
diverticulitis; irritable colon syndrome; acid reflux; and 
osteochondritis.


FINDINGS OF FACT

1.  The veteran was engaged in combat while on active duty 
service during World War II.

2.  The evidence of record shows that the veteran's deviated 
nasal septum preexisted service, but it is not shown that 
this disability increased in severity during service or 
thereafter; the postoperative residuals of a deviated nasal 
septum is otherwise not shownrelated to any injury or disease 
that was sustained in service. 

3.  The veteran's residuals of postgastric resection, 
although symptomatic of constant but mild discomfort in the 
periumbilical region and very infrequent (twice a year) 
episodes of dumping syndrome, is not productive of moderate 
symptoms of epigastric distress accompanied by mild 
circulatory symptoms after meals with diarrhea and weight 
loss.  

4.  The veteran's diastasis recti is not productive of a 
small wound, not well supported by belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.

5.  The veteran's service-connected PTSD, which is manifested 
by sleep disturbance, nightmares, flashbacks, depressed mood, 
and mild memory loss, is not shown to be productive of more 
than occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

6.  The veteran is not precluded from substantially gainful 
employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's postoperative residuals of a deviated nasal 
septum was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  The schedular criteria for a disability rating in excess 
of 20 percent for the residuals of a postgastric resection 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.110-4.113, 
4.114, Diagnostic Code 7308 (2000).

3.  The schedular criteria for a compensable disability 
rating for diastasis recti have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.110-4.113, 4.114, Diagnostic Code 7339 (2000).

4.  The schedular criteria for a disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 9440 (2000).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Postoperative 
Residuals of a Deviated Nasal Septum

At the outset, the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), or provide 
for an examination or medical opinion when necessary to make 
a decision on the claim.  However, the law also provides that 
such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
After reviewing the claims file, which include the SMRs, VA 
medical records, private medical records, and the veteran's 
variously dated written statements, the Board finds that no 
further action is necessary to meet the statutory assistance 
to the veteran and that the evidence of record allows for 
equitable review of the issue of entitlement to service 
connection for the postoperative residuals of a deviated 
nasal septum.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's service personnel records show that he served 
on the U.S.S. Enterprise during its engagement in numerous 
battles from December 1941 until at least November 1943.  The 
Board notes that 38 U.S.C.A. § 1154(b) states, in pertinent 
part, that in any case where a veteran is engaged in combat 
during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of 
the veteran.  Although it appears that the veteran served in 
the vicinity of combat zones, it is unclear to the Board 
whether the veteran was engaged in combat.  Indeed, the 
veteran does not claim that he was engaged in combat.  In any 
case, for the reasons set forth below, the determination of 
whether service connection for the postoperative residuals of 
a deviated nasal septum is warranted does not turn on whether 
the veteran was engaged in combat or not.

As previously noted, the law provides that a veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Pursuant to 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the veteran is 
entitled to a presumption of sound condition upon entry into 
service, except for any defects, infirmities, or disorders 
noted at the time of the enlistment examination, or when 
clear and unmistakable evidence demonstrates that a disease 
or injury diagnosed during service existed prior to 
enlistment.  See also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).  

The veteran's service medical records (SMRs) include a July 
1941 enlistment examination report noting that the veteran 
had a deviated nasal septum with a spur and complete 
obstruction of the right nare.  A few days after this 
examination the veteran was seen for his deviated nasal 
septum, which was noted to cause a complete obstruction of 
the right side and a obstruction of the left side; a 
submucous resection was recommended.  A medical history 
record, dated in May 1945, notes that the veteran underwent 
nasal surgery in March 1945. 

A July 1995 letter from a private physician, Richard K. 
Reiner, M.D., states that the veteran "apparently had his 
nose operated on in 1945 for nasal/septal repair."  It was 
explained that the veteran suffered from chronic nasal 
drainage and postnasal drainage, which in turn could cause 
occasional nausea.  Upon examination, his septum was found to 
be straight and in good condition, and there were no 
ulcerations, sores, or perforations of the septum.  The nares 
were normal.  

An August 1998 VA general medical examination report recounts 
the veteran's history of having nasal septum surgery in 1945; 
the impression included a status post deviated nasal septum.  
A separate August 1998 VA upper respiratory system 
examination report also recounts the veteran's history of 
having nasal septum surgery in 1945.  The veteran could 
breath freely through both nostrils.  The impression was 
deviated nasal septum.  A contemporaneous radiology report 
revealed no evidence of any recent fracture of the nasal 
bones, nor was any significant septal deviation seen.  The 
impression was "[n]ormal nasal bones." 

A September 1999 VA general medical examination report 
included a clinical impression of a status post repair of a 
deviation of the right nasal septum.  

The Board has also considered the numerously dated written 
statements of the veteran, in which it is contended that the 
veteran should be awarded service connection for the 
postoperative residuals of deviated nasal septum. 

At this point the Board observes that as the veteran has been 
shown to have a deviated septum at the time he enlisted in 
service, he is not entitled to the presumption of soundness 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) with 
respect to this claim for service connection, as his deviated 
nasal septum has been shown to preexist service.  Therefore, 
the veteran may only be awarded service connection for the 
postoperative residuals of a deviated nasal septum on the 
basis of aggravation.  

Generally, pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a), a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  The Board notes that the evidence of record 
does not demonstrate that the veteran's deviated nasal septum 
increased in severity during service.  Indeed, surgery was 
recommended to the veteran in order to correct the defect 
just days after he entered service, but such surgery was 
apparently deferred by the veteran until 1945.  Relevant to 
these circumstances is the language of 38 C.F.R. 
§ 3.306(b)(1), which promulgates that the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected.  Moreover, although 38 C.F.R. 
§ 3.306(b)(2) provides that aggravation will be established 
for combat veterans if there are symptomatic manifestations 
of a preexisting disability during or proximately following 
action with the enemy, no such symptomatic manifestations 
were noted in service, and the SMRs do not otherwise show 
that the veteran suffered an intercurrent injury or an 
increase in the severity of his deviated nasal septum as a 
result of combat or otherwise during service.

Thus, after reviewing the medical evidence in conjunction 
with the applicable laws and regulations, the Board finds 
that entitlement to service connection for the postoperative 
residuals of a deviated nasal septum is not warranted.  In 
reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that service 
connection for the postoperative residuals of deviated nasal 
septum must be denied as a state of equipoise of the positive 
evidence and the negative evidence does not exist to permit a 
favorable resolution of the present appeal. 

II.  Increased Rating Claims

The veteran claims that he has suffered increases in the 
severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  After noting that the claims 
file includes the veteran's SMRs, VA examination reports, 
operation reports, treatment records, and radiology reports, 
as well as the veteran's written statements, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) or under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Residuals of Postgastric Resection

The veteran was initially service-connected for chronic ulcer 
of the duodenum by an August 1945 rating decision, and 
assigned a 30 percent disability rating effective June 15, 
1945.  As is documented in the claims file, over the years 
the veteran's symptomatology due to his gastrointestinal 
disability has varied in severity, and he had several 
operations involving his gastrointestinal tract to treat his 
duodenal ulcer, including a subtotal gastric resection.  
Correspondingly, the veteran's disability rating has 
fluctuated regularly since service connection was granted.  A 
December 1970 rating decision assigned a 20 percent 
disability rating, effective April 1, 1971.  This 20 percent 
disability rating has remained in effect ever since.

An August 1998 VA radiology report of the upper 
gastrointestinal tract revealed the following: Zenker's 
diverticulum in the upper esophagus; hiatal hernia with 
reflux; and postoperative changes of a partial gastrectomy 
with no evidence of any stomach ulcers.  A contemporaneous VA 
general medical examination report includes a review of the 
above-referenced radiology report and the relevant medical 
history.  The veteran denied melena, nausea, vomiting, 
diarrhea, constipation, episodes of colic, fever, chills, 
epigastric pain, reflux symptoms, and there were no signs of 
anemia.  A weight loss of 10 pounds in one year was reported, 
but appetite was good.  An examination of the abdomen 
revealed no tenderness or rebound. The diagnoses included the 
following:  Zenker's diverticulum; reflux esophagitis; hiatal 
hernia; partial gastrectomy from Billroth type I surgery.

A September 1999 VA general medical examination report 
includes an examination of the abdomen, which was soft and 
flat with healed surgical scars.  The impression included 
status post peptic ulcer disease, hiatal hernia, and a 
Billroth I anastomosis.

A September 1999 gastrointestinal examination report recounts 
the relevant medical history.  The veteran's primary 
treatment includes antacids and Metamucil.  Vomiting, passing 
melena, hematemesis, colic, and abdominal distention were 
denied, but the veteran complained he experiences dumping 
syndrome twice a year about a half-hour after eating.  No 
anemia was detected and his weight has been stable.  He 
complains of constant discomfort in the periumbilical region, 
although abdominal pain was not described as being a problem.  
There was no recent history of gastritis.  The diagnoses were 
as follows: peptic ulcer disease; status postgastric 
resection; status post perforated ulcer; present condition 
Billroth I anastomosis; and hiatal hernia with reflux 
esophagitis.

The remaining evidence consists of the veteran's statements 
contending that he is entitled to an increased disability 
rating.

At the outset, the Board notes that in applying alternative 
diagnostic codes, the Board must adhere to the language of 
38 C.F.R. § 4.114, which directs that:

[r]atings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other. A single 
evaluation will be assigned under the diagnostic 
code that reflects the predominant disability 
picture, with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation. 

The veteran's disability rating is rated under 38 C.F.R. 
§4.114, Diagnostic Code 7308, which provides the guidelines 
for evaluating postgastrectomy syndromes, which provides that 
a maximum 60 percent disability rating is for application 
when there are severe symptoms, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  A 40 percent disability rating is appropriate when 
there are moderate symptoms, characterized by less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  The minimum 20 percent disability rating is for 
application when there are mild symptoms, characterized by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  

The Board finds that a disability rating in excess of 20 
percent under this diagnostic code is not warranted, as there 
is no medical evidence of moderate symptoms of epigastric 
distress accompanied by mild circulatory symptoms after meals 
with diarrhea and weight loss.  Although the veteran 
complains of constant discomfort in the periumbilical region, 
this discomfort does not produce significant pain and appears 
to be mild in nature.  The only symptoms accompanying this 
discomfort consists mostly of dumping syndrome twice a year.  
Overall, the veteran's symptomatology more closely 
approximates the schedular criteria for a 20 percent rating.  
As such, the preponderance of the evidence is gains the 
veteran's claim for a disability rating in excess of 20 
percent. 

The veteran has considered rating the veteran under other 
relevant alternative codes.  However, as there is no evidence 
of adhesion of the peritoneum, gastric or duodenal ulcers, 
gastritis, or operative complications, Diagnostic Codes 7301, 
7304, 7305, 7306, 7307, 7309, 7310, and 7348 are 
inapplicable.

Although the veteran is also shown to suffer from a hiatal 
hernia, reflux, and manifestations of esophageal disease, the 
veteran is not service-connected for these disabilities, and 
it is not shown that they are otherwise related to the 
veteran's service-connected disability. 

B.  Diastasis Recti

A December 1970 rating decision granted the veteran service 
connection for diastasis recti as secondary to surgery 
performed for his service-connected postgastric resection.  A 
noncompensable disability rating was assigned, effective 
December 15, 1970, which has remained in effect ever since.  
In his variously dated written statements, the veteran 
contends he is entitled to a compensable rating for this 
disability.

Turning to the relevant medical evidence, an August 1998 VA 
general medical examination report includes an examination of 
the abdomen, revealing it to be soft, with  no tenderness, 
rebound hepatosplenomegaly, or masses.  There was a well-
healed median incision scar.

A September 1999 VA general medical examination report also 
includes an examination of the abdomen, which was observed to 
be soft and flat.  There was a healed paramedical scar from 
the xiphoid to below the level of the umbilicus, and in the 
mid-portion of the scar there appears to be a defect 
consistent with incisional hernia.  There was also a scar in 
the right lower quadrant consistent with an appendectomy.  
There were no abdominal masses present.

The veteran's diastasis recti disability is rated, by 
analogy, under 38 C.F.R. §4.114, Diagnostic Code 7339, which 
provides the guidelines for rating a postoperative ventral 
hernia, as such postoperative residuals affects the diastasis 
recti muscles.  A 20 percent disability rating is for 
application when the defect is small, not well supported by 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A noncompensable 
disability rating is appropriate for healed, postoperative 
wounds that result in no disability and where no belt is 
indicated.

Upon review of the evidence of record and the applicable laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating or his diastasis recti.  This conclusion is 
based on the circumstances of this case, which show a healed 
postoperative surgical wound of the abdomen that does not 
require a belt and is essentially asymptomatic for any 
abdominal weakness.

Alternatively, the Board has considered the application of 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, as the 
veteran manifests surgical skin scars on the abdomen 
associated with his diastasis recti.  The Board notes, 
however, that as the scars are not shown to be poorly 
nourished, ulcerated, tender, or painful, these diagnostic 
codes do not provide for a compensable rating.

In sum, as the veteran's diastasis recti are essentially 
asymptomatic, the preponderance of the evidence is against 
veteran's claim for a compensable rating.  

C.  PTSD

Pursuant to a December 1995 rating decision, the veteran was 
initially granted service connection for PTSD and assigned a 
30 percent disability rating, which has remained in effect 
ever since.  An October 1999 rating decision established 
service connection for generalized anxiety disorder and 
included it with the 30 percent rating for PTSD.  In his 
variously dated written statements, the veteran claims that 
the symptomatology associated with his PTSD entitles him to a 
disability rating in excess of 30 percent, and that he should 
be separately rated for generalized anxiety disorder.

An August 1999 VA psychiatric examination report includes a 
review of the relevant medical history.  Subjectively, most 
of the veteran's complaints were related to his stomach 
problems, but he also reported continuing difficulty with 
sleep disturbance and nightmares triggered by flashbacks from 
memories of the war.  The veteran further complained of being 
stressed out.  Objectively, the veteran maintained good eye 
contact and spoke clearly and fluently with organized 
thoughts and without any indication of abnormal thought 
process or communication.  There was no indication of 
abnormal impulses, panic, or obsessive or ritualistic 
behavior.  He was oriented times four and had adequate recall 
of remote events, although more recent memory was not as 
good.  Hallucinations and delusions were denied.  His mood 
was described as "quite low" and he seemed to be depressed.  
Insight and judgment were intact.  The diagnoses included the 
following: PTSD, mild to moderate, prolonged; generalized 
anxiety disorder, secondary to PTSD; and a global assessment 
of functioning score (GAF) of 70, currently and in the past 
year.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9440, 9411, which provide that a 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent disability rating is for 
assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

With regard to the veteran's claim of entitlement to a 
separate rating for generalized anxiety disorder, the Board 
notes that generally, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261. The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id., at 262.  In this case, 38 C.F.R. § 4.130 
provides that PTSD and generalized anxiety disorder are both 
anxiety disorders, and both are to be rated under the same 
schedular criteria of Diagnostic Code 9441.  Thus, as the 
symptomatology of both of these anxiety disorders are 
duplicative or overlapping, separate ratings for each would 
be "pyramiding", which is prohibited by 38 C.F.R. § 4.14. 

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent.  Although 
the medical record reveals that the veteran suffers from 
symptoms of sleep disturbance, nightmares, flashbacks, 
depressed mood, and mild memory loss of recent events, he was 
otherwise observed to communicate and interact normally and 
appropriately, without disturbance of thought process or 
displays of abnormal behavior.  Moreover there is no evidence 
of record showing that the veteran has been hospitalized for 
his psychiatric illness or that he has undergone any sort of 
psychotherapy.  The veteran's PTSD has been characterized as 
mild to moderate, with a GAF of 70.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (hereinafter "DSM-IV"), a GAF of 61-70 indicates 
"[s]ome mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  In the Board's 
judgment, the veteran's symptomatology more closely 
approximates the current 30 percent rating.  As such, the 
assignment of the next higher 50 percent rating is not 
warranted.

III.  TDIU

Pursuant to 38 C.F.R. §§  3.341, 4.15, and 4.16, a total 
disability rating for compensation purposes may be assigned, 
where the schedular rating is less than total, and when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Age is not a factor in evaluating service connected 
disability.  See 38 C.F.R.§ 4.19.

The record reflects that the veteran is currently assigned a 
30 percent rating for service-connected for PTSD, a 20 
percent disabling for a postgastric resection, as well as 
noncompensable disability ratings for diastasis recti and a 
postoperative right knee scar.  As the veteran has not met 
the minimum thresholds for obtaining TDIU under the 
applicable regulations, an award of TDIU is not warranted.  

IV.  Conclusion

In rendering this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board has considered the history of the veteran's 
disabilities, the current clinical manifestations, and the 
effect this disability may have on the earning capacity of 
the veteran under 38 C.F.R. §§ 4.1, 4.2, and finds that there 
has been no showing by the veteran that his service-connected 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board has also considered the veteran's petition for 
relief requesting entitlement to an advisory medical opinion 
and to thorough and contemporaneous examinations.  Upon a 
review of the evidence, and after considering the appropriate 
law and regulations, and decisions of the Court, it is the 
Board's decision that this petition for relief must be 
denied. In relevant part, 38 U.S.C.A. §  7109 provides:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  
(Emphasis added.)

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the Board of doubtful weight or credibility, 
the Board is always free to supplement the record by seeking 
an advisory medical opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, the Board finds that the veteran has 
received regular, recent, and adequate examinations.  
Furthermore, in the judgment of the Board, the issues are 
neither complex nor controversial so as to warrant additional 
development.  Moreover, with respect to the claim that was 
not found not well grounded, the Board notes that in the 
absence of a well-grounded claim, there is no duty to assist 
the veteran in further developing such claims.

Finally, to the extent that the foregoing decision did not 
afford the relief requested by the veteran, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
However, there is not an approximate balance of positive and 
negative evidence to otherwise permit a more favorable 
resolution of the appeal on those issues favorable 
determination. 


ORDER

Service connection for the postoperative residuals of 
deviated nasal septum is denied.

Entitlement to a disability rating in excess of 20 percent 
for the residuals of a postgastric resection is denied.

Entitlement to a compensable disability rating for diastasis 
recti is denied.

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.


REMAND

As was previously noted, the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) provides, in part, for VA assistance to claimants 
under certain circumstances.  Among other things, when such 
circumstances arise, reasonable efforts must be made by VA to 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable the appellant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board views the newly enacted 
assistance provisions to be more beneficial to the veteran 
and appropriate action to ensure compliance with the new 
legislation is therefore necessary.  

The veteran contends that he suffers from hearing loss as a 
result of active duty service.  The Board notes that in order 
to determine whether the veteran has incurred service-
connected hearing impairment, the Board must first analyze 
whether the veteran is shown to be hearing impaired by VA 
standards, pursuant to 38 C.F.R. § 3.385 (2000), which states 
that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The medical evidence of record include VA medical records for 
the period March 1988 to November 1988 showing that the 
veteran underwent more than one operation or procedure 
involving the right tympanic membrane.  

VA examinations dated in August 1998 and September 1999 
recount the veteran's history of having undergone several 
surgeries involving his right tympanic membrane.  The 
relevant impressions/diagnoses were consistent with status 
post surgical repair of the right tympanic membrane.  

The relevant medical evidence does not include a VA 
audiological examination report.  Considering the facts that 
the veteran was a combat veteran and has undergone ear 
surgery, the Board finds that a reasonable possibility exists 
that the veteran may have hearing impairment sufficient to 
award the veteran service connection pursuant to VA 
regulations.  In order to determine whether such relief may 
be granted, the Board concludes that the veteran should be 
afforded a VA audiological examination report in order that 
his claim may be fully developed. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all assistance to the 
veteran provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A) have been complied 
with.  In this regard, the RO should 
review the record to ascertain whether 
any additional action is necessary to 
obtain any relevant VA medical records 
not already of record. 

2.  The veteran should be afforded a VA 
audiological examination to ascertain the 
nature, etiology, and extent of any 
diagnosed audiological disabilities.  The 
veteran's claims file must be made 
available to the examiner, and all tests 
and studies deemed necessary by the 
examiner should be performed.  
Specifically, auditory thresholds testing 
pursuant to 38 C.F.R. § 3.385 must be 
undertaken.  After examining the veteran 
and conducting a detailed review of the 
claims file, the examiner is requested to 
provide an opinion as to whether the 
veteran suffers from hearing impairment, 
and whether is at least as likely as not 
that any such hearing impairment is 
related to service.  The examiner is 
requested to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

3.  The RO should then review the 
veteran's claims in light of the expanded 
record and determine whether service 
connection for hearing impairment should 
be granted.  If any of the benefits 
sought are not granted, then the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to ensure application of the 
Veterans Claims Assistance Act of 2000 and to provide for 
further development of the record.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 

